Case 2:19-cv-00279-JPH-DLP Document 75 Filed 06/11/21 Page 1 of 6 PageID #: 698




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    TERRE HAUTE DIVISION

 KEVIN L. MARTIN,                                      )
                                                       )
                                Plaintiff,             )
                                                       )
                           v.                          )        No. 2:19-cv-00279-JPH-DLP
                                                       )
 C. NICHOLSON, et al.                                  )
                                                       )
                                Defendants.            )

               ORDER GRANTING MOTION FOR SUMMARY JUDGMENT
                  AND DIRECTING ENTRY OF FINAL JUDGMENT

        Plaintiff Kevin L. Martin alleges that the defendants violated his Fourteenth Amendment

 rights when they discriminated against him on the basis of race by holding him, an African-American,

 in a video-recorded cell for a longer period of time than inmates of other races. Before the Court is

 the defendants' motion for summary judgment, dkt. 68. For the reasons explained in this Order,

 that motion is granted.

                                                I.
                                     Summary Judgment Standard

        Summary judgment is appropriate when the movant shows that there is no genuine dispute

 as to any material fact and that the movant is entitled to judgment as a matter of law. See Fed. R.

 Civ. P. 56(a). A "material fact" is one that "might affect the outcome of the suit." Anderson v.

 Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). To survive a motion for summary judgment, the

 non-moving party must set forth specific, admissible evidence showing that there is a material

 issue for trial. See Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). The Court views the record

 in the light most favorable to the non-moving party and draws all reasonable inferences in that

 party's favor. See Darst v. Interstate Brands Corp., 512 F.3d 903, 907 (7th Cir. 2008). It cannot

 weigh evidence or make credibility determinations on summary judgment because those tasks are
                                                  1
Case 2:19-cv-00279-JPH-DLP Document 75 Filed 06/11/21 Page 2 of 6 PageID #: 699




 left to the fact-finder. See O'Leary v. Accretive Health, Inc., 657 F.3d 625, 630 (7th Cir. 2011).

 The Court need only consider the cited materials, Fed. R. Civ. P. 56(c)(3), and the Seventh Circuit

 Court of Appeals has repeatedly assured the district courts that they are not required to "scour

 every inch of the record" for evidence that is potentially relevant to the summary judgment motion

 before them. Grant v. Trustees of Ind. Univ., 870 F.3d 562, 573-74 (7th Cir. 2017).

        A dispute about a material fact is genuine only "if the evidence is such that a reasonable

 jury could return a verdict for the nonmoving party." Anderson, 477 U.S. at 248. If no reasonable

 jury could find for the non-moving party, then there is no "genuine" dispute. Scott v. Harris, 550

 U.S. 372, 380 (2007).

        As a sanction imposed in another case, Mr. Martin is not permitted to file documents in

 any of his pending cases, including this one. See dkt. 50 (order docketed from Martin v. Ledford,

 No. 2:19-cv-201-JRS-DLP (S.D. Ind. June 3, 2020)). Consequently, Mr. Martin has not responded

 to the defendants' motion for summary judgment thereby conceding the defendants' version of the

 facts. Smith v. Lamz, 321 F.3d 680, 683 (7th Cir. 2003) ("[F]ailure to respond by the nonmovant

 as mandated by the local rules results in an admission."); see S.D. Ind. Local Rule 56-1(b) ("A

 party opposing a summary judgment motion must . . . file and serve a response brief and any

 evidence . . . that the party relies on to oppose the motion. The response must . . . identif[y] the

 potentially determinative facts and factual disputes that the party contends demonstrate a dispute

 of fact precluding summary judgment."). This does not alter the standard for assessing a Rule 56

 motion, but it does "reduc[e] the pool" from which the facts and inferences relative to such a

 motion may be drawn. Smith v. Severn, 129 F.3d 419, 426 (7th Cir. 1997).

                                                II.
                                       Factual Background

         Mr. Martin is an African-American inmate who was housed at Wabash Valley

                                                  2
Case 2:19-cv-00279-JPH-DLP Document 75 Filed 06/11/21 Page 3 of 6 PageID #: 700




  Correctional Facility during the time relevant to his complaint. On July 27, 2018, Mr. Martin

  was placed in a video-monitored cell after throwing bodily waste on staff. On August 8, 2018,

  Mr. Martin was found guilty of A102 Battery on Staff by Bodily Waste, Case No. WVS 18-07-

  0004. Dkt. 68-2 at 2. He had a previous such offense at Indiana State Prison (ISP) on June 15th,

  2016, Case No. ISP 16-06-0196, which qualified him for the designation of Habitual Staff

  Assaults w/Bodily Fluids (HSABF). Id. The purpose of his placement in a video-monitored

  cell was to prevent him from assaulting staff with bodily waste. Dkt. 12-1 at 2; dkt. 144-45. Per

  facility policy, HSABF inmates may be considered for removal from these cells when they have

  achieved six (6) months clear of the above referenced offenses and ninety (90) days clear of all

  Class "A" and "B" conduct reports. Id. Mr. Martin was found guilty of two additional staff

  assaults with bodily waste, in violation of A102, on October 23, 2018, Case No. WVS 18-

  10-0008 and Case No. WVS 18-10-004. Dkt. 68-1 at 55-56, 59; Dkt. 68-2 at 2. The policy

  states that "[e]ach time an offender re-offends, the time clear of specific A-102 and B-212

  offenses increases by six (6) month increments." Dkt. 68-1 at 145. Thus, Mr. Martin might have

  been considered for release from the camera-monitored cell a year after the October 2018

  disciplinary infractions.

        Mr. Martin continued to have conduct issues. Dkt. 68-1 at 114-115. On April 3, 2019,

  Mr. Martin's camera cell housing assignment was reviewed, and he was denied transfer to a

  non-camera cell due to his continued conduct issues, including a threat made to staff. Dkt. 68-

  1 at 114-115. Before his next 30-day review, Mr. Martin received a conduct report alleging that

  he slammed the cuff holder on a sergeant's arm. Dkt. 68-1 at 63. He also received a conduct

  report for covering his cell camera in June of 2018. Id. at 65. Mr. Martin remained in the camera

  cell until he was transferred to another IDOC correctional facility on July 19, 2019. Dkt. 68-



                                                 3
Case 2:19-cv-00279-JPH-DLP Document 75 Filed 06/11/21 Page 4 of 6 PageID #: 701




  1 at 30; dkt. 68-2 at 2. While at Wabash Valley, he never met the criteria required by policy to

  be considered for a change of housing assignment. Dkt. 68-2 at 2-3. While Mr. Martin was

  housed in a camera cell, another offender at WVCF, Aaron Scott, a Caucasian male, was

  likewise housed in another camera cell for several weeks. Dkt. 68-1 at 26, 28, 153-57, 160.

                                            III. Discussion

        "The Equal Protection Clause of the Fourteenth Amendment commands that no State shall

 'deny to any person within its jurisdiction the equal protection of the laws,' which is essentially a

 direction that all persons similarly situated should be treated alike." City of Cleburne v. Cleburne

 Living Ctr., 473 U.S. 432, 439 (1985) (quoting U.S. Const. amend. XIV, § 1). See Cochran v. Ill.

 State Toll Highway Auth., 828 F.3d 597, 601 (7th Cir. 2016) ("The Equal Protection Clause

 generally protects people who are treated differently because of membership in a suspect class or

 who have been denied a fundamental right.").

        The defendants do not dispute that Mr. Martin is a member of a suspect class. As a result,

 any discriminatory action by the defendants against him would be subject to strict scrutiny. See

 Sweeney v. Pence, 767 F.3d 654, 668 (7th Cir. 2014) ("If either a suspect class or fundamental

 right is implicated, the government's justification for the regulation must satisfy the strict scrutiny

 test to pass muster under the Equal Protection Clause.") (internal quotation omitted).

        First, though, the Court must address the question of whether the defendants took any

 discriminatory action against Mr. Martin. To establish a violation of the Equal Protection Clause,

 the plaintiff "must prove that the defendants' actions had a discriminatory effect and were

 motivated by a discriminatory purpose." Chavez v. Ill. State Police, 251 F.3d 612, 635–36 (7th

 Cir. 2001) (citing Pers. Adm'r of Mass. v. Feeney, 442 U.S. 256, 272–74 (1979)), quoted in Alston

 v. City of Madison, 853 F.3d 901, 906 (7th Cir. 2017).



                                                   4
Case 2:19-cv-00279-JPH-DLP Document 75 Filed 06/11/21 Page 5 of 6 PageID #: 702




        Viewing the evidence in the light most favorable to Mr. Martin, the defendants are entitled

 to summary judgment. There is no evidence in the record that the defendants have treated Mr.

 Martin different from any similarly situated inmate or that the defendants were motivated by a

 discriminatory purpose to treat him differently.

        Mr. Martin claims that, because he is black, the defendants kept him in a video-monitored

 cell longer than they kept a Caucasian inmate, Aaron Scott, in the same kind of cell after both were

 placed in those cells after being found guilty of a disciplinary violation. But Mr. Martin has not

 presented evidence that Scott was similarly situated to him. See Alston v. City of Madison, 853

 F.3d 901, 906 (7th Cir. 2017) ("To prove discriminatory effect, [a plaintiff] must show that he is a

 member of a protected class and that he was treated differently from a similarly situated member

 of an unprotected class."). Mr. Martin does not know whether Scott's disciplinary history was of

 a similar nature and severity to that of Mr. Martin. Dkt. 68-1 at 29. Moreover, the record shows

 that Mr. Martin was designated as an HSABF—an inmate with a history of habitually assaulting

 staff with bodily fluids. Mr. Martin continued to receive conduct reports while in the camera cell.

 The only inmate to which the record provides a comparison is Scott. But there is no evidence that

 Scott was an HSABF or that he continued to have discipline problems while in the video-monitored

 cell. There is therefore no evidence in the record that other inmates with this designation, or

 disciplinary histories similar to Mr. Martin's, were released from camera-monitored cells in less

 time than Mr. Martin.

        The defendants have supported their motion for summary judgment with sworn

 interrogatory responses that Mr. Martin was placed and kept in a camera-monitored cell due to his

 disciplinary history of repeatedly assaulting staff with bodily waste, including two incidents on




                                                    5
Case 2:19-cv-00279-JPH-DLP Document 75 Filed 06/11/21 Page 6 of 6 PageID #: 703




 October 23, 2018. Dkt 68-2 at 2. This assertion is assumed to be true unless Mr. Martin rebuts it

 with admissible evidence to the contrary. S.D. Ind. Local Rule 56-1(f). He has not done so.

        There is no evidence before the court supporting an inference that Mr. Martin was treated

 differently than white inmates with similar disciplinary histories. Without such evidence, Mr.

 Martin cannot establish that the defendants treated him differently from any similarly situated

 person of an unprotected class in a manner denying him equal protection. Alston, 853 F.3d at 906.

        For these reasons, the defendants are entitled to summary judgment.

                                         IV.     Conclusion

        The defendants' motion for summary judgment, dkt. [68], is granted. Judgment consistent

 with this Order, and the Order Screening Amended Complaint, dkt. [17], shall now issue.

 SO ORDERED.

 Date: 6/11/2021




 Distribution:

 KEVIN L. MR. MARTIN
 169789
 WABASH VALLEY - CF
 WABASH VALLEY CORRECTIONAL
 FACILITY Inmate Mail/Parcels
 6908 S. Old US Hwy 41
 P.O.Box 1111
 Carlisle, IN 47838

 Archer Riddick Randall Rose
 INDIANA ATTORNEY GENERAL
 archer.rose@atg.in.gov

                                                 6
